Case 9:19-cv-81160-RS Document 158-6 Entered on FLSD Docket 02/18/2020 Page 1 of 4
   Case 9:19-cv-81160-RS Document 158-6 Entered on FLSD Docket 02/18/2020 Page 2 of 4




From:                              Lizza C. Constantine <Lizza.Constantine@csklegal.com>
Sent:                              Wednesday, February 5, 2020 8:32 AM
To:                                Nightingale Dawson, Elana (DC); Stebbins Bina, Jessica (CC)
Cc:                                brett.govett@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com; Justin B.
                                   Levine; robert.greeson@nortonrosefulbright.com; Jonathan Vine; Michael Boehringer;
                                   epincow@lashgoldberg.com; mgoldberg@lashgoldberg.com; Gass, Andrew (Bay Area);
                                   Stebbins Bina, Jessica (CC); Damle, Sy (DC); Donna Scott
Subject:                           RE: Apple v. Corellium, 9:19-cv-81160 - Service of Deposition Notices
Attachments:                       Notice of Deposition - Jason Shirk.pdf; Notice of Deposition - Craig Federighi.pdf


Elana,

Enclosed you will find updated notices of deposition for Mr. Shirk and Mr. Federighi. Mr. Shirk’s deposition has been
moved to March 23 and a correction was made to Mr. Federighi’s name. We will move forward with Mr. Federighi’s
deposition on March 3.

Please provide the address in Seattle where Mr. Shirk will be available for his deposition on March 23.

Best Regards,




                                                    Lizza C. Constantine
                                                    Associate
                                                    Tel: 561-612-3476 | Fax: 561-683-8977
                                                    Lizza.Constantine@csklegal.com

                                                    Cole, Scott & Kissane P.A.
            The Florida Law Firm                    222 Lakeview Avenue, Suite 120
                                                    West Palm Beach, Florida 33401
          www.csklegal.com




From: Elana.NightingaleDawson@lw.com <Elana.NightingaleDawson@lw.com>
Sent: Tuesday, February 4, 2020 10:29 PM
To: Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Jessica.StebbinsBina@lw.com
Cc: brett.govett@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com; Justin B. Levine
<Justin.Levine@csklegal.com>; robert.greeson@nortonrosefulbright.com; Jonathan Vine
<Jonathan.Vine@csklegal.com>; Michael Boehringer <Michael.Boehringer@csklegal.com>; epincow@lashgoldberg.com;
mgoldberg@lashgoldberg.com; Andrew.Gass@lw.com; Jessica.StebbinsBina@lw.com; Sy.Damle@lw.com
Subject: RE: Apple v. Corellium, 9:19-cv-81160 - Service of Deposition Notices
                                                            1
    Case 9:19-cv-81160-RS Document 158-6 Entered on FLSD Docket 02/18/2020 Page 3 of 4

Lizza,

As I noted in my second email earlier today regarding deposition availability, Mr. Shirk is not available on March 19, but
he is available on March 23. In addition, as we previously conveyed, we are continuing to work to identify available
dates in March for Mr. Krstić and Mr. Andrews, and we continue to believe that Mr. Federighi does not have unique
knowledge and should be deferred pending the completion of the other noticed depositions.

Best,
Elana


Elana Nightingale Dawson | LATHAM & WATKINS LLP
Tel: 202-637-2303 | Fax: 202-637-2201

From: Lizza C. Constantine <Lizza.Constantine@csklegal.com>
Sent: Tuesday, February 4, 2020 10:14 PM
To: Nightingale Dawson, Elana (DC) <Elana.NightingaleDawson@lw.com>; Stebbins Bina, Jessica (CC)
<Jessica.StebbinsBina@lw.com>
Cc: brett.govett@nortonrosefulbright.com; jackie.baker@nortonrosefulbright.com; Justin B. Levine
<Justin.Levine@csklegal.com>; Lizza C. Constantine <Lizza.Constantine@csklegal.com>;
robert.greeson@nortonrosefulbright.com; Jonathan Vine <Jonathan.Vine@csklegal.com>; Michael Boehringer
<Michael.Boehringer@csklegal.com>; epincow@lashgoldberg.com; mgoldberg@lashgoldberg.com; Gass, Andrew (Bay
Area) <Andrew.Gass@lw.com>; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>; Damle, Sy (DC)
<Sy.Damle@lw.com>
Subject: Apple v. Corellium, 9:19-cv-81160 - Service of Deposition Notices

Counsel,

Please see attached deposition notices for the following individuals:

-Jason Shirk
-Craig Fererigui
-Ivan Krstic
-Steve Smith
-Jon Andrews

Additionally, enclosed you will find an updated 30(b)(6) notice pursuant to the Parties’ last conferral.

Best Regards,




                                                             2
    Case 9:19-cv-81160-RS Document 158-6 Entered on FLSD Docket 02/18/2020 Page 4 of 4

                                                         Lizza C. Constantine
                                                         Associate
                                                         Tel: 561-612-3476 | Fax: 561-683-8977
                                                         Lizza.Constantine@csklegal.com

                                                         Cole, Scott & Kissane P.A.
             The Florida Law Firm                        222 Lakeview Avenue, Suite 120
                                                         West Palm Beach, Florida 33401
           www.csklegal.com




Confidentiality Notice: This communication is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521. It is legally privileged (including attachments) and is intended only for the use of the individual(s) or entity(ies) to which
it is addressed. It may contain information that is confidential, proprietary, privileged, and/or exempt from disclosure under
applicable law. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is strictly prohibited. If you have received this
communication in error, please notify us so that we may take the appropriate action and avoid troubling you further. If you
are not the intended recipient(s), please destroy this message, and any attachments, and notify the sender by return e-mail.
Thank you for your cooperation.

_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
the intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express
permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all
copies including any attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our
networks in order to protect our business and verify compliance with our policies and relevant legal
requirements. Any personal information contained or referred to within this electronic communication will be
processed in accordance with the firm's privacy notices and Global Privacy Standards available at www.lw.com.




                                                                  3
